DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    CROSS-REFERENCE TO RELATED APPLICATIONS 
2.	A claim of priority under 35 USC § 119 is made to Korean Patent Application No. 
10-2020-0000056, filed on January 2, 2020 in the Korean Intellectual Property Office (KIPO), 
the contents of which are herein incorporated by reference in their entirety.

   				               Allowable Subject Matter
3.  	Claims 1, 4-15 allowed.
                                                                          Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claim 1, the prior art failed to disclose or reasonably suggest wherein the upper chip stack comprises: a first upper chip; and a second upper chip stacked on an upper surface of the first upper chip, the second upper chip having a size substantially the same as a size of the first upper chip, the upper chip stack has a step-like configuration in which the second upper chip is laterally offset relative to the first upper chip to expose an edge portion of the second upper chip that is not overlapped with the first upper chip and to expose an edge portion of the first upper chip that is not overlapped with the second upper chip, the first upper chip comprises a first upper pad arranged on a lower surface of the exposed edge portion of the first upper chip, and the second upper chip comprises a second upper pad arranged on a lower surface of the exposed edge portion of the second upper chip. 



Remarks:
7.	The closest prior art are Ha et al., (US 2010/0133665 A1, cited previously), and US 2003/0042153 by Farrar et al. However, one of the reference teaches or suggest the claimed invention, for instance “......a second redistribution pattern arranged under the lower chip stack; a first lower post downwardly extended from the first lower pad and connected to the second redistribution pattern; a second lower post downwardly extended from the second lower pad and connected to the second redistribution pattern; a redistribution post configured to electrically connect the first redistribution pattern and the second redistribution pattern with each other; and a lower molding member arranged on the second redistribution pattern to support the lower chip stack, the first and second lower posts, and the redistribution post”, as recited in the claim.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”     

   
Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899